DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 8-13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,354,804. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 10,354,804 discloses the limitations of the Instant Application.
In re claim 1, U.S Patent 10,354,804 discloses a micro-electro-mechanical system (MEMS) variable capacitor, comprising: 
a fixed capacitive electrode attached to a substrate; 
a fixed actuation electrode attached to the substrate; 
a movable component positioned above the substrate and movable with respect to the fixed capacitive electrode and the fixed actuation electrode, the movable component comprising: 
a movable capacitive electrode positioned above the fixed capacitive electrode, wherein at least a portion of the movable capacitive electrode is spaced apart from the fixed capacitive electrode by a first gap; and 
a movable actuation electrode positioned above the fixed actuation electrode, wherein the movable actuation electrode is spaced apart from the fixed actuation electrode by a second gap that is larger than the first gap; and 

	In re claim 2, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem further discloses wherein the movable capacitive electrode comprises: Attorney Docket No.: 1488/43/3 CON 
one or more first capacitive portions spaced apart from the fixed capacitive electrode by the first gap; and 
one or more second capacitive portions spaced apart from the fixed capacitive electrode by a distance greater than the first gap. (Claim 1)
	In re claim 3, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 2, as explained above. U.S Patent 10,354,804 does not explicitly disclose wherein a size of each of the one or more first capacitive portions is substantially similar to a size of the at least one standoff bump. (Claim 9)
In re claim 4, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S Patent 10,354,804 further discloses at least one standoff bump comprises one or more first standoff bumps having a first dimension by which the one or more first standoff bumps extends between the fixed actuation electrode and the movable actuation electrode, the first dimension being substantially equal to the difference between the dimensions of the first gap and the second gap. (Claim 1)
In re claim 8, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S Patent 10,354,804 further discloses wherein one or more of the at least one standoff bump is attached to the movable component at or near the movable actuation electrode. (Claim 7)
In re claim 9, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S Patent 10,354,804 further 
In re claim 10, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S Patent 10,354,804 further discloses wherein the difference between the dimensions of the first gap and the second gap is selected such that a self-actuation voltage between the movable actuation electrode and the fixed actuation electrode is above a predetermined threshold value. (Claim 11)
In re claim 11, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 10, as explained above. U.S Patent 10,354,804 further discloses wherein the difference between the dimensions of the first gap and the second gap is less than or equal to one quarter of the dimension of the second gap. (Claim 12)
In re claim 12, U.S Patent 10,354,804 discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S Patent 10,354,804 further discloses the difference between the dimensions of the first gap and the second gap is between about 10 nm and 500 nm. (Claim 13)
In re claim 13, U.S Patent 10,354,804 discloses a micro-electro-mechanical system (MEMS) variable capacitor, comprising: 
a fixed capacitive electrode attached to a substrate; a first fixed actuation electrode and a second fixed actuation electrode attached to the substrate on opposing sides of the fixed capacitive electrode; 
a movable component comprising a first end that is fixed with respect to the substrate and a second end opposite the first end that is fixed with respect to the substrate, a center portion of the movable component being positioned above the substrate and movable with 
a first movable actuation electrode positioned above the first fixed actuation electrode; 
a second movable actuation electrode positioned above the second fixed actuation electrode; 
and -23-a movable capacitive electrode positioned above the fixed capacitive electrode; and at least one standoff bump positioned between the fixed actuation electrode and the movable actuation electrode for preventing contact of the movable actuation electrode with the fixed actuation electrode; 
wherein at least a portion of the movable capacitive electrode is spaced apart from the fixed capacitive electrode by a first gap; 
wherein the first movable actuation electrode and the second movable actuation electrode are spaced apart from the first fixed actuation electrode and the second fixed actuation electrode, respectively, by a second gap that is larger than the first gap; and wherein a first dimension by which one or more of the at least one standoff bump extends between the fixed actuation electrode and the movable actuation electrode is substantially equal to the difference between the dimensions of the first gap and the second gap. (Claim 15)


2.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,354,804  in view of Liu et al. (US Publication 2010/0214716). 
In re claim 7, U.S. Patent No. 10,354,804discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. U.S. Patent No. 10,354,804does not disclose wherein one or more of the at least one standoff bump is attached to the substrate at or near the fixed actuation electrode.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the standoff bumps as disclosed by Liu to further separate the actuation electrodes, and achieve a desirable capacitance.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 8, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Musalem et al. (US Publication 2004/01733876).
In re claim 1, Musalem discloses a micro-electro-mechanical system (MEMS) variable capacitor, comprising: 
a fixed capacitive electrode (SCE – Figure 2B, ¶89) attached to a substrate (200 – Figure 2B, ¶86); 
a fixed actuation electrode (SAE – Figure 2B, ¶89) attached to the substrate (Figure 2B); 

a movable capacitive electrode (MCE – Figure 2B, ¶86) positioned above the fixed capacitive electrode (SCE – Figure 2B), wherein at least a portion of the movable capacitive electrode is spaced apart from the fixed capacitive electrode by a first gap (Figure 2B, ¶94); and 
a movable actuation electrode (MAE – Figure 2B, ¶86) positioned above the fixed actuation electrode (SAE – Figure 2B), wherein the movable actuation electrode is spaced apart from the fixed actuation electrode by a second gap that is larger than the first gap (Figure 2B, ¶90, ¶94); and 
at least one standoff bump (202 – Figure 2B, ¶90) positioned between the fixed actuation electrode (SAE – Figure 2B) and the movable actuation electrode (MAE – Figure 2B) for maintaining a desired distance between the movable actuation electrode and the fixed actuation electrode (Figure 2B, ¶90, ¶94).
	In re claim 2, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem further discloses wherein the movable capacitive electrode comprises: Attorney Docket No.: 1488/43/3 CON 
one or more first capacitive portions (MCE2 – Figure 5, ¶97) spaced apart from the fixed capacitive electrode (SCE – Figure 2B, Figure 5) by the first gap; and 
one or more second capacitive portions (MCE1 – Figure 5, ¶97) spaced apart from the fixed capacitive electrode (SCE – Figure 2B, Figure 5) by a distance greater than the first gap (Figure 5).
In re claim 8, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem further discloses wherein one or more of the at least one standoff bump (202 – Figure 2B) is attached to the movable component (MC – Figure 2B) at or near the movable actuation electrode (MAE – Figure 2B).
In re claim 10, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem further discloses wherein the difference between the dimensions of the first gap (distance between MCE and SCE – Figure 2B) and the second gap (distance between MAE and SAE – Figure 2B) is selected such that a self-actuation voltage between the movable actuation electrode (MAE – Figure 2B) and the fixed actuation electrode (SAE - Figure 2B) is above a predetermined threshold value (¶88, ¶94). The Examiner is taking any arbitrary threshold value to be “pre-determined”. 
In re claim 11, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 10, as explained above. Musalem does not disclose the difference between the dimensions of the first gap and the second gap is less than or equal to one quarter of the dimension of the second gap. However, it would have been obvious to one having ordinary skill in the art to utilize the formula for capacitance to adjust the dimensions of the fixed capacitor to attain a device having a desired capacitance. It would have been an obvious matter of design choice to alter the thickness of the fixed capacitive electrode and thus adjust the capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 12, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem does not disclose the difference between the dimensions of the first gap and the second gap is between about 10 nm and 500 nm. However, it would have been obvious to one having ordinary skill in the art to utilize the formula for capacitance to adjust the dimensions of the fixed capacitor to attain a device having a desired capacitance. It would have been an obvious matter of design choice to alter the thickness of the fixed capacitive electrode and thus adjust the capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change In re Rose, 105 USPQ 237 (CCPA 1955).


Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US Publication 2010/0214716).
In re claim 13, Liu discloses a micro-electro-mechanical system (MEMS) variable capacitor, comprising: 
a fixed capacitive electrode (104 – Figure 3, ¶33) attached to a substrate (100 – Figure 3, ¶33); 
a first fixed actuation electrode 106- Figure 3, ¶34) and a second fixed actuation electrode (108 – Figure 3, ¶34) attached to the substrate on opposing sides of the fixed capacitive electrode (104 – Figure 3); 
a movable component (134 – Figure 3, ¶36) comprising a first end that is fixed with respect to the substrate (100 – Figure 3) and a second end opposite the first end that is fixed with respect to the substrate (100 – Figure 3), a center portion of the movable component being positioned above the substrate and movable with respect to the fixed capacitive electrode (104 – Figure 3), the first fixed actuation electrode, and the second fixed actuation electrode, the movable component comprising:
a first movable actuation electrode (130 – Figure 3, ¶36) positioned above the first fixed actuation electrode (106 – Figure 3); 
a second movable actuation electrode (132 – Figure 3, ¶36) positioned above the second fixed actuation electrode (108 – Figure 3); and -23-

a movable capacitive electrode (114 – Figure 3, ¶35) positioned above the fixed capacitive electrode (Figure 3); and 

wherein at least a portion of the movable capacitive electrode (114 – Figure 3) is spaced apart from the fixed capacitive electrode (104 – Figure 3) by a first gap; 
wherein the first movable actuation electrode (106 – Figure 3) and the second movable actuation electrode (108 – Figure 3) are spaced apart from the first fixed actuation electrode and the second fixed actuation electrode, respectively, by a second gap that is larger than the first gap (Figure 3)
Liu does not disclose the a first dimension by which one or more of the at least one standoff bump extends between the fixed actuation electrode and the movable actuation electrode is substantially equal to the difference between the dimensions of the first gap and the second gap. However, it would have been obvious to one having ordinary skill in the art to utilize the formula for capacitance to adjust the dimensions of the fixed capacitor to attain a device having a desired capacitance. It would have been an obvious matter of design choice to alter the thickness of the fixed capacitive electrode and thus adjust the capacitance of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Musalem et al. (US Publication 2004/01733876).
In re claim 3, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 2, as explained above. Musalem does not explicitly disclose wherein a size of each of the one or more first capacitive portions is substantially similar to a size of the at least one standoff bump. However, it is well-known in the art that adjusting the dimensions of the capacitive portion directly affects the capacitance. It would have been an obvious matter of design choice to adjust the size of the capacitive portions to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem does not disclose wherein the at least one standoff bump comprises one or more first standoff bumps having a first dimension by which the In re Rose, 105 USPQ 237 (CCPA 1955).

4.	Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Musalem et al. (US Publication 2004/01733876) in view of Liu et al. (US Publication 2010/0214716).
In re claim 7, Musalem discloses the micro-electro-mechanical system (MEMS) variable capacitor of claim 1, as explained above. Musalem does not disclose wherein one or more of the at least one standoff bump is attached to the substrate at or near the fixed actuation electrode.
Liu discloses standoff bumps (110 – Figure 3, ¶34) attached to the substrate (100 – Figure 3, ¶33) at or near a fixed actuation electrode (106, 108 – Figure 3, ¶33).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the standoff bumps as disclosed by Liu to further separate the actuation electrodes, and achieve a desirable capacitance.  



Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) an additional standoff bump extending between the fixed and actuating electrodes by a distance in which the first standoff bump extends between the fixed and actuating electrodes.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) 	a difference between the dimensions of the first gap and the second gap measured in microns is greater than a value of a ratio between an actuation voltage, which is between 10 volts and 100 volts, and a maximum electric field generated, which is between 100 and 1000 V/µm between the movable actuation electrode and the fixed actuation electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii et al. (US Publication 2003/0223176)		Figure 1, Figure 2
Allen Chou (US Publication 2006/0226501)	Figure 11
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848